Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Novak on 10/29/2021.
The application has been amended as follows: 
In claim 13, lines 6-7, change “a longitudinal edge” to “longitudinal edges”(both occurrences).
No prior art of record shows a protection mechanism having a flexible barrier sheet, a housing, a retention element, sheet magnetic elements attached to the barrier along longitudinal edges thereof, and a switch to energize the magnetic elements to magnetically attach the sheet to a frame, as in claim 1, or a protection system with a protection mechanism having a flexible barrier sheet, sheet magnetic elements attached to the barrier along longitudinal edges thereof, and a switch to energize the magnetic elements to magnetically attach the sheet to a frame, as in claim 8, and a method of protecting a doorway or window comprising deploying a flexible barrier sheet, and magnetically attaching longitudinal edges of the flexible barrier sheet by energizing the electromagnets  on the sheet or frame of a doorway or window, as in claim 13, nor any motivation to do so.  The prior art shows sheets attached to windows or doorways but lacks the use of electromagnets energized to attach longitudinal edges of the sheet to the frame of the doorway or window, nor any motivation to do so.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BETH A. STEPHAN whose telephone number is (571)272-1851. The examiner can normally be reached M-F 7a-1p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BETH A. STEPHAN
Primary Examiner
Art Unit 3633



/Beth A Stephan/